Citation Nr: 0947526	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 10, 
2001, for the grants of service connection for disabilities 
of the right shoulder, left arm, left leg, and right knee.  

2.  Entitlement to an initial rating greater than 20 percent 
for status post fracture, right humeral head with 
degenerative changes (dominant). 

3.  Entitlement to an initial compensable rating prior to 
January 26, 2007, and an initial rating greater than 10 
percent thereafter, for residuals, left humerus, fracture 
(nondominant).

4.  Entitlement to an initial compensable rating for 
residuals of fracture, left tibia.  

5.  Entitlement to an initial rating greater than 10 percent 
for status post right patella fracture.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to January 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement (NOD) was filed in May 2005, a statement of the 
case was issued in May 2005, and a substantive appeal was 
received in August 2005.  The Veteran requested a Board 
hearing; because he failed to appear for a Board hearing 
scheduled in October 2009, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2009).


FINDINGS OF FACT

1.  By rating decision dated in April 1994, the RO denied 
claims of service connection for right wrist, left leg, left 
arm, right knee, and right shoulder disabilities was denied; 
this decision was not appealed.

2.  In a statement received on August 10, 2001, the Veteran 
requested that his claims of service connection for right 
wrist, left leg, left arm, right knee, and right shoulder 
disabilities be reopened.

3.  By rating decision in November 2004, the Board granted 
service connection for right shoulder, left arm, left leg, 
and right knee disabilities, each effective August 10, 2001.

4.  The Veteran's status post fracture, right humeral head 
with degenerative changes (dominant) has not been manifested 
by limitation of motion of the arm midway between the side 
and shoulder level.  

5.  Prior to January 26, 2007, residuals, left humerus 
fracture (nondominant) are not productive of flexion of the 
forearm limited to 100 degrees, extension of the forearm 
limited to 45 degrees, malunion of the ulna or radius with 
bad alignment, or supination of the forearm limited to 30 
degrees or less.  

6.  From January 26, 2007, residuals, left humerus fracture 
(nondominant) are not productive of flexion of the forearm 
limited to 90 degrees; extension of the forearm limited to 75 
degrees; joint fracture, with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of head of radius; 
nonunion of the radius and ulna, with flail false joint; 
nonunion of the ulna; nonunion of the radius in the upper 
half; or limitation of pronation with motion lost beyond the 
last quarter of arc, so the hand does not approach full 
pronation.

7.  The Veteran's residuals of fracture, left tibia, are not 
characterized by any deformity, nonunion, or malunion of the 
tibia.

8.  Flexion of the right knee is not limited to 30 degrees.

9.  Prior to January 26, 2007, extension of the right knee 
was not limited to 10 degrees.  

10.  From January 26, 2007, extension of the right knee is 
not limited to 15 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to August 10, 2001, for the grants of service connection for 
the right shoulder, left arm, left leg, and right knee 
disabilities have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an initial rating greater than 20 
percent for status post fracture, right humeral head with 
degenerative changes (dominant), have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes (DC's) 5010-5201 (2009).

3.  The criteria for an initial compensable rating prior to 
January 26, 2007, and an initial rating greater than 10 
percent thereafter, for residuals, left humerus fracture 
(nondominant) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.46, 4.71a, DC 5206 (2009).

4.  The criteria for an initial compensable rating for 
fracture, left tibia, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5299-5262 (2009).

5.  The criteria for an initial disability rating greater 
than 10 percent for status post right patella fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, DC's 5003, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2002.  In March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating, and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the appeal.  

Earlier Effective Date

Criteria & Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final disallowance shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400(b)(2)(i); 3.400(q)(1)(ii); 3.400(r).

In the present case, the record shows that the Veteran filed 
a claim of service connection for left leg, right knee, right 
shoulder, and left arm disabilities in April 1988.  However, 
his claim was denied by administrative decision in December 
1988.  

In April 1994, the Veteran again applied for disability 
compensation, for right wrist, left leg, left arm, right knee 
and right shoulder disabilities.  VA denied the claim in 
April 1994.  

The Veteran submitted, and VA received on August 10, 2001, a 
claim to reopen entitlement to service connection for right 
wrist, left leg, left arm, right knee and right shoulder 
disabilities.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  In a November 2004 rating decision, the RO granted 
service connection for status post fracture, right humeral 
head with degenerative changes (dominant); residuals, left 
humerus fracture (nondominant); residuals of fracture, left 
tibia; and status post right patella fracture.  The RO 
assigned an effective date of August 10, 2001 for the grant 
of service connection for these disabilities.  The Veteran 
disagrees with the effective date and argues that the 
effective date should be governed by the claim he filed in 
1988.

The effective date to be assigned in a case which has been 
reopened is set by statute.  38 U.S.C.A. § 5110.  In the 
present case, the RO has correctly applied effective date 
legal criteria to assign an effective date of August 10, 
2001, since this was the date that the Veteran's request to 
reopen his claim was received.  Thus, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to an effective date earlier than 
August 10, 2001, for the grants of service connection for 
right shoulder, left arm, left leg, and right knee 
disabilities.



Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  



Right Humeral Head

Criteria & Analysis

A November 2004 rating decision granted service connection 
for status post fracture, right humeral head with 
degenerative changes (dominant) and assigned a 20 percent 
disability rating under Diagnostic Code 5010-5201, effective 
August 10, 2001.  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27.  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis, under Diagnostic Code 
5010, was the service-connected disorder, and limitation of 
motion of the arm, under Diagnostic Code 5201, was a residual 
condition.

The record shows that the Veteran is right handed; therefore, 
his right shoulder disability affects his major side.  
Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 30 percent 
for the major shoulder; limitation of motion of the arm to 25 
degrees from the side is rated as 40 percent for the major 
shoulder.  38 C.F.R. § 4.71a.

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I.

The Veteran underwent a VA examination in October 2004.  He 
reported constant, throbbing joint pain.  He denied any 
additional limitation of motion or functional impairment due 
to flare-up.  He denied any effect on usual occupation.  

Upon physical examination, forward flexion was from zero to 
90 degrees.  Internal and external rotation were from zero to 
45 degrees.  Abduction was from zero to 90 degrees.  
Adduction was from zero to 50 degrees.  There was pain at the 
end of both forward flexion and abduction.  There was 
tenderness over the AC joint area.  There was no swelling or 
deformity.  The examiner noted that the Veteran kept his 
right shoulder close to his chest.  There was decreased 
strength due to disuse.  There was no instability.  X-ray 
findings revealed internally fixated right humeral head 
remote fracture with revision of fracture wire.  Deformity of 
the right humeral head was noted.  There was mild narrowing 
of the right subacromial space.  The examiner diagnosed 
status post fractured right humeral head, status post open 
reduction internal fixation with degenerative changes.  

The Veteran underwent another VA examination in January 2007.  
He stated that joint motion was affected.  He reported mild 
weekly flare-ups of bone or joint disease, lasting for hours.  
He reported no time lost from work during the last 12 month 
period.  

Upon physical examination, active and passive flexion were 
from zero to 90 degrees, with pain beginning at 70 degrees 
and ending at 90 degrees.  There was no additional limitation 
of motion on repetitive use.  Active and passive abduction 
was from zero to 100 degrees with pain beginning at 80 
degrees and ending at 100 degrees.  There was no additional 
limitation of motion on repetitive use.  Active external 
rotation was from zero to 60 degrees.  Passive external 
rotation was from zero to 60 degrees.  Pain began at 50 
degrees and ended at 60 degrees.  There was no additional 
limitation of motion on repetitive use.  Internal active and 
passive rotation was from zero to 60 degrees.  There was no 
additional limitation of motion on repetitive use.  There was 
abnormal, painful limitation of motion of the right shoulder.  
X-ray findings revealed orthopedic wires within the humeral 
hats.  There was no radiographic evidence of acute fracture.  
There was possible intra-articular loose body.  There was no 
evidence of dislocation.  The examiner diagnosed status post 
fracture of right humeral head with degenerative joint 
disease.  The examiner noted significant general occupational 
effects due to pain, including increased absenteeism.  With 
regard to usual daily activities, the examiner noted effects 
to be moderate for chores; severe for shopping; mild for 
recreation, bathing and dressing; none for traveling, 
feeding, toileting or grooming; and prevention of exercise 
and sports.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an initial 
rating greater than 20 percent for status-post fracture, 
right humeral head with degenerative changes (dominant).  In 
order to receive a higher rating under DC 5201, the range of 
motion of the Veteran's right shoulder must be limited to 
midway between the side and shoulder level. The Veteran's 
right shoulder range of motion, however, did not meet that 
level of severity during the appellate period.  The most 
severe limitation of motion recorded was during the January 
2007 VA examination in which active and passive flexion were 
from zero to 90 degrees, with pain beginning at 70 degrees.  
Active and passive abduction was from zero to 100 degrees 
with pain beginning at 80 degrees.  Active external rotation 
was from zero to 60 degrees.  Passive external rotation was 
from zero to 60 degrees.  Pain began at 50 degrees and ended 
at 60 degrees.  Internal active and passive rotation was from 
zero to 60 degrees.  Moreover, there was no additional 
functional limitation due to factors such as pain and 
weakness. Therefore, an initial rating greater than 20 
percent is not warranted based on limitation of motion.

Additionally, the Board has considered other diagnostic codes 
that may apply to disability of the shoulder.  The Veteran 
does not have ankylosis (DC 5200) or other impairment of the 
humerus (DC 5202).  Therefore, these DC's are not applicable.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  The Board 
notes that the Veteran currently is in receipt of the maximum 
rating under DC 5203.  There are no other relevant diagnostic 
codes for consideration.  

Left Humerus

Criteria & Analysis

A November 2004 rating decision granted service connection 
for residuals, left humerus fracture (nondominant) and 
assigned a noncompensable percent disability rating under 
DC 5206, effective August 10, 2001.  A February 2007 rating 
decision assigned a 10 percent disability rating effective 
January 26, 2007.  

DC 5206 provides that flexion of the forearm limited to 100 
degrees is rated 10 percent disabling for the minor side; and 
flexion of the forearm limited to 90 degrees is rated 20 
percent disabling for the minor side.  38 C.F.R. § 4.71a.

DC 5207 provides that extension of the forearm limited to 45 
degrees is rated as 10 percent disabling for the minor side; 
extension of the forearm limited to 60 degrees is rated as 10 
percent disabling for the minor side; extension of the 
forearm limited to 75 degrees is rated as 20 percent 
disabling for the minor side.  38 C.F.R. § 4.71a.

DC 5208 provides that forearm flexion limited to 100 degrees 
with forearm extension limited to 45 degrees is rated 20 
percent disabling for the minor side.  38 C.F.R. § 4.71a.

DC 5209 provides ratings for other impairment of the elbow.  
Joint fracture, with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius, is 
rated 20 percent disabling for the minor side.  38 C.F.R. 
§ 4.71a.

DC 5210 provides that nonunion of the radius and ulna, with 
false flail joint, is rated 40 percent disabling for the 
minor side. 38 C.F.R.§ 4.71a.

DC 5211 provides for ratings based on impairment of the ulna.  
Malunion of the ulna with bad alignment is rated 10 percent 
disabling for the minor side; nonunion of the ulna in the 
lower half is rated 20 percent disabling for the minor side.  
38 C.F.R. § 4.71a.

DC 5212 provides for ratings based on impairment of the 
radius.  Malunion of the radius with bad alignment is rated 
10 percent disabling for the minor side; nonunion of the 
radius in the upper half is rated 20 percent disabling for 
the minor side.  38 C.F.R. § 4.71a.

DC 5213 provides ratings based on impairment of supination 
and pronation of the forearm.  Normal forearm supination is 
from zero degrees to 80 degrees.  Normal forearm pronation is 
from zero degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.  
DC 5213 provides that supination of the forearm limited to 30 
degrees or less is rated 10 percent disabling for the minor 
side.  Limitation of pronation with motion lost beyond the 
last quarter of arc, so the hand does not approach full 
pronation, is rated 20 percent disabling for the minor side; 
limitation of pronation with motion lost beyond the middle of 
arc is rated 20 percent disabling for the minor side.  Loss 
of supination or pronation due to bone fusion, with the hand 
fixed near the middle of the arc or moderate pronation, is 
rated 20 percent disabling for the minor side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 20 percent disabling for 
the minor side.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in October 2004.  He 
reported constant, throbbing joint pain.  He denied any 
additional limitation of motion or functional impairment due 
to flare-up.  He denied any effect on usual occupation.  Upon 
physical examination, flexion was from zero to 130 degrees.  
Supination was from zero to 85 degrees.  Pronation was from 
zero to 80 degrees.  There was pain at the end of extension 
if forced only.  There was normal strength with no 
deformities or swelling.  There was no guarding of movements 
and no instability.  Minimal AC joint osteoarthritis was 
noted on the left shoulder.  The examiner diagnosed minimal 
AC joint degenerative joint disease.  

The Veteran underwent another VA examination on January 26, 
2007.  He stated that joint motion was affected.  He reported 
mild weekly flare-ups of bone or joint disease, lasting for 
hours.  He stated that the effect of flare-ups on limitation 
on motion or other functional impairment was mild.  He 
reported no time lost from work during the last 12 month 
period.  

Upon physical examination, active and passive flexion was 
from zero to 100 degrees.  Pain began at 80 degrees and ended 
at 100 degrees.  There was no additional limitation of motion 
on repetitive use.  Active and passive abduction was from 
zero to 90 degrees.  Pain began at 70 degrees and ended at 90 
degrees.  There was no additional limitation of motion on 
repetitive use.  Active and passive external rotation was 
from zero to 60 degrees.  There was no additional limitation 
of motion on repetitive use.  X-ray findings revealed a 
deformity of the left mid humerus consistent with a healed 
fracture.  There was surrounding callus formation.  The 
examiner noted significant general occupational effects due 
to pain, including increased absenteeism.  With regard to 
usual daily activities, the examiner noted effects to be 
moderate for chores; severe for shopping; mild for 
recreation, bathing and dressing; none for traveling, 
feeding, toileting or grooming; and prevention of exercise 
and sports.  The examiner diagnosed a deformity of the left 
mid humerus consistent with a healed fracture.  There was 
surrounding callus formation.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to January 26, 2007, and an initial rating greater than 
10 percent thereafter, for residuals, left humerus fracture 
(nondominant).  Applying the relevant Diagnostic Codes prior 
to January 26, 2007, the Board finds that the Veteran does 
not have flexion of the forearm limited to 100 degrees, 
extension of the forearm limited to 45 degrees, malunion of 
the ulna or radius with bad alignment, or supination of the 
forearm limited to 30 degrees or less.  For example, the 
October 2004 VA examiner noted that flexion was to 
130 degrees and supination was to 85 degrees.  

The Veteran also is not entitled to an initial rating greater 
than 10 percent effective January 26, 2007, for residuals, 
left humerus fracture (nondominant).  From January 26, 2007, 
the Board finds that the Veteran does not have flexion of the 
forearm limited to 90 degrees; extension of the forearm 
limited to 75 degrees; joint fracture, with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of head of radius; nonunion of the radius and ulna, with 
flail false joint; nonunion of the ulna; nonunion of the 
radius in the upper half; or limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation.  For example, the January 26, 
2007 VA examiner noted that the Veteran had flexion to 100 
degrees.



Left Tibia

Criteria & Analysis

A November 2004 rating decision granted service connection 
for fracture, left tibia and assigned a noncompensable 
disability rating under DC 5299-5262, effective August 10, 
2001.  

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling.  Nonunion of 
the tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  The Veteran was rated by analogy 
to DC 5262, and was assigned a noncompensable evaluation 
because he did not meet the requirements for a 10 percent 
rating.

The Veteran underwent a VA examination in October 2004.  He 
reported constant, throbbing joint pain.  He denied any 
additional limitation of motion or functional impairment due 
to flare-up.  He denied any effect on usual occupation.  

Upon physical examination, there was normal and asymptomatic 
range of motion of the left ankle, no instability, no 
swelling, and no effusion or tenderness.  Dorsiflexion was 
from zero to 20 degrees, plantar flexion was from zero to 
45 degrees, inversion was from zero to 30 degrees, and 
eversion was from zero to 20 degrees.  The examiner diagnosed 
a normal left ankle.  

The Veteran underwent another VA examination in January 2007.  
He reported left tibia pain.  He stated that joint motion was 
affected.  He reported mild weekly flare-ups of bone or joint 
disease, lasting for hours.  He stated that the effect of 
flare-ups on limitation on motion or other functional 
impairment was mild.  He reported that he was unable to stand 
for more than a few minutes.  He stated that he was able to 
walk for one quarter mile.  He reported no time lost from 
work during the last 12 month period.  

Upon physical examination, x-ray findings revealed no 
radiographic evidence of acute fracture, subluxation, or 
dislocation involving the left tibia.  The examiner noted 
significant general occupational effects due to pain, 
including increased absenteeism.  The examiner diagnosed 
status post intramedullary rod placement due proximal tibial 
fracture.  The examiner noted significant general 
occupational effects due to pain, including increased 
absenteeism.  With regard to usual daily activities, the 
examiner noted effects to be moderate for chores; severe for 
shopping; mild for recreation, bathing and dressing; none for 
traveling, feeding, toileting or grooming; and prevention of 
exercise and sports.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for fracture, left tibia.  The Board finds that the record 
supports a noncompensable evaluation, and no higher, for the 
Veteran's fracture, left tibia.  The Veteran's VA 
examinations did not show a nonunion of the tibia with loose 
motion requiring a brace or a malunion of the tibia.  
Therefore, the Veteran is not eligible for a compensable 
evaluation under DC 5299-5262.

Right Patella

Criteria & Analysis

A November 2004 rating decision granted service connection 
for right patella fracture and assigned a 10 percent 
disability rating under DC 5010-5260, effective August 10, 
2001.  A February 2007 rating decision assigned a separate 10 
percent disability rating under DC 5010-5261, effective 
January 26, 2007.  

Pursuant to DC 5010, degenerative joint disease is to be 
rated as analogous to degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC 5003.  Under this DC, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under DC 5003.  38 C.F.R. § 4.71a; 
see also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  Limitation of motion must be confirmed objectively by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note 1 to DC 5003 dictates 
that the 20 percent and the 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

DC's 5260 and 5261 provide for ratings based on limitation of 
motion.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 45 degrees is 10 
percent; flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. 
§ 4.71a, DC 5260.  Evaluations for limitation of extension of 
the knee are assigned as follows: extension limited to 
5 degrees is rated noncompensably (0 percent) disabling; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, pertaining to "other impairment of the 
knee," a 10 percent rating is warranted for slight knee 
impairment (recurrent subluxation or lateral instability).  A 
20 percent rating contemplates a moderate degree of 
impairment, and a maximum 30 percent rating is warranted for 
a severe degree of impairment to the knee.

The Veteran underwent a VA examination in October 2004.  He 
reported constant, throbbing joint pain.  He denied any 
additional limitation of motion or functional impairment due 
to flare-up.  He denied any effect on usual occupation.  Upon 
physical examination, right knee flexion was from zero to 110 
degrees.  There was mild to moderate pain at the end of 
flexion.  There was normal stability.  There was no weakness, 
tenderness or redness.  There was no abnormal movement or 
guarding of movements, or instability.  There was no decrease 
in range of motion or function of the right knee.  There was 
no knee tenderness.  X-ray findings revealed minimal 
degenerative joint disease.  The examiner diagnosed status 
post fracture patella without diastasis, minimal degenerative 
joint disease.  

The Veteran underwent another VA examination on January 26, 
2007.  He stated that joint motion was affected.  He reported 
mild weekly flare-ups of bone or joint disease, lasting for 
hours.  He stated that the effect of flare-ups on limitation 
on motion or other functional impairment was mild.  He 
reported that he was unable to stand for more than a few 
minutes.  He stated that he was able to walk for one quarter 
mile.  He reported no time lost from work during the last 12 
month period.  

Upon physical examination, active flexion was from zero to 
100 degrees.  Pain began at 90 degrees and ended at 100 
degrees.  Passive range of motion was from zero to 100 
degrees.  Pain began at 90 degrees and ended at 100 degrees.  
There was no additional limitation of motion on repetitive 
use.  Active and passive extension was to negative 10 
degrees.  There was no additional limitation of motion on 
repetitive use.  The examiner diagnosed right patella 
fracture.  The examiner noted significant general 
occupational effects due to pain, including increased 
absenteeism.  With regard to usual daily activities, the 
examiner noted effects to be moderate for chores; severe for 
shopping; mild for recreation, bathing and dressing; none for 
traveling, feeding, toileting or grooming; and prevention of 
exercise and sports.  The examiner noted crepitation.  

In rating the service-connected knee disabilities, all 
applicable diagnostic codes must be considered to include 
DC's 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261 and 
5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court 
held that the selection of the proper diagnostic code is not 
a question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for status-post right patella fracture.  The 
evidence clearly shows impairment due to the right knee 
disability.  To warrant a rating in excess of 10 percent for 
limitation of flexion, the evidence would have to show 
limitation of flexion to 30 degrees.  This is not shown by 
the evidence.  For example, the October 2004 VA examination 
report reflects that right knee flexion was to 110 degrees.  
To warrant a compensable rating prior to January 26, 2007 
based on extension, limitation to 10 degrees must be shown.  
To warrant a rating in excess of 10 percent from January 26, 
2007 based on extension, limitation to 15 degrees must be 
shown.  This also is not shown by the evidence.  For example, 
the January 26, 2007 VA examination report reflects that 
active and passive extension was to negative 10 degrees.  

The Board also has determined that there is no other DC which 
could provide higher ratings for the Veteran's right knee 
disability.  See Schafrath, 1 Vet. App. at 592-593.  DC 5256 
provides for increased ratings, however, application of this 
code is inappropriate as there is no diagnosis of ankylosis 
of the knees.  There is no persuasive evidence of recurrent 
subluxation or lateral instability to warrant a rating under 
DC 5257.  

DeLuca

As noted previously, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2009); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the Veteran has reported arm and 
leg pain.  The Board finds that the present ratings take into 
consideration the Veteran's complaints of pain; thus 38 
C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for 
higher ratings.  See DeLuca, 8 Vet. App. at 204-07.

Extraschedular Criteria

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  Although the January 2007 examiner 
noted significant general occupational effects due to pain, 
including increased absenteeism, the Veteran reported at the 
January 2007 examination that he had no time lost from work 
during the previous 12 month period.  Thus, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2009).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected disabilities have resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an effective date earlier than August 10, 
2001, for the grant of service connection for disabilities of 
the right shoulder, left arm, left leg, and right knee, is 
denied.  

Entitlement to an initial rating greater than 20 percent for 
status post fracture, right humeral head with degenerative 
changes (dominant), is denied. 

Entitlement to an initial compensable rating prior to January 
26, 2007 and an initial rating greater than 10 percent 
thereafter, for residuals, left humerus, fracture 
(nondominant), is denied.

Entitlement to an initial compensable rating for residuals of 
fracture, left tibia, is denied.  

Entitlement to an initial rating greater than 10 percent for 
status post right patella fracture is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


